Opinion issued November 25, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00565-CR
                           ———————————
                       TYRECE LYNN COX, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                       Trial Court Case No. 13CR0523



                         MEMORANDUM OPINION

      Appellant, Tyrece Lynn Cox, appeals from his conviction for continuous

sexual abuse of a child. See TEX. PENAL CODE ANN. § 21.02 (West 2013).

Appellant entered an open plea of guilty to the judge and jury. The jury sentenced
appellant to sixty-five years’ confinement and certified appellant’s right to appeal.

Appellant filed a timely notice of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeal is without merit and is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812−13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file

a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that (1) no reversible error exists in the record, (2) there are no arguable

grounds for review, and (3) therefore the appeal is frivolous. See Anders, 386 U.S.
2
at 744, 87 S. Ct. at      1400 (emphasizing that          reviewing court―not

counsel―determines, after full examination of proceedings, whether appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826−27 (Tex. Crim. App. 2005) (same);

Mitchell, 193 S.W.3d at 155 (same). Appellant may challenge our holding that

there are no arguable grounds for appeal by filing a petition for discretionary

review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We note that the judgment states attorney fees are “to be assessed.” There is

no evidence in the record to indicate Cox’s financial circumstances materially

changed after the trial court initially found him to be indigent and appointed

counsel to represent him. We conclude that the evidence is insufficient to support

the order requiring appellant to pay attorney fees for his court-appointed defense

counsel. See Jones v. State, 428 S.W.3d 163, 171-2 (Tex. App.—Houston [1st

Dist.] 2014, no pet.). Therefore, we modify the judgment to remove the portion

stating attorney fees are “to be assessed.”

      We affirm the judgment of the trial court, as modified, and grant counsel’s

motion to withdraw.1 Attorney Tommy James Stickler must immediately send the


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                  PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4